Citation Nr: 0719710	
Decision Date: 06/29/07    Archive Date: 07/05/07

DOCKET NO.  05-33 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for a low back disorder. 

2.  Entitlement to service connection for a low back 
disorder.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from January 1959 to March 
1962.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a January 2005 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office in Fort Harrison, Montana, which denied the veteran's 
attempt to reopen his claim of entitlement to service 
connection for a low back disorder.  The veteran perfected a 
timely appeal to that decision.  

On July 10, 2006, the veteran appeared at the Fort Harrison 
RO and testified at a videoconference hearing before the 
undersigned Veterans Law Judge, sitting in Washington, DC.  A 
transcript of the hearing is of record.  


FINDINGS OF FACT

1.  In a decision dated in August 2002, the RO found that new 
and material evidence had not been received to warrant 
reopening the veteran's claim of entitlement to service 
connection for a low back disorder.  The veteran did not 
appeal.  

2.  The evidence associated with the claims file subsequent 
to the August 2002 rating decision is not cumulative or 
redundant of evidence previously of record, and relates to an 
unestablished fact necessary to substantiate the veteran's 
claim of entitlement to service connection for a low back 
disorder.  

3.  A low back disorder is attributable to service.  


CONCLUSIONS OF LAW

1.  The evidence received since the August 2002 rating 
decision, wherein the RO denied the veteran's attempt to 
reopen his claim for service connection for a low back 
disorder, is new and material; thus, the veteran's claim for 
that benefit is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.104(a), 3.156(a) (2006).  

2.  A low back disorder was incurred in service.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b) (1).  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  In a new and material evidence claim, the notice must 
include the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefit 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.  

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  In this 
case, VA satisfied its duty to notify by means of a letter 
dated in August 2004 from the agency of original jurisdiction 
(AOJ) to the veteran that was issued prior to the initial AOJ 
decision.  An additional letter was issued in October 2005.  
Those letters informed the veteran of what evidence was 
required to substantiate the claim, and of her and VA's 
respective duties for obtaining evidence.  The veteran was 
also asked to submit evidence and/or information in his 
possession to the RO.  As the Federal Circuit Court has 
recently stated, it is not required "that VCAA notification 
must always be contained in a single communication from the 
VA."  Mayfield, supra, 444 F.3d at 1333.  

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom.  Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).  

The Board recognizes that the VCAA notifications from the RO 
pre-dated, and therefore did not specifically comport with, 
the recent decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006), which requires more extensive notice in 
claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date.  
However, given the ample communications regarding the 
evidence necessary to reopen the claim, and considering that 
the veteran is represented by a highly qualified veterans 
service organization, we find that any notice deficiencies 
are moot.  See Conway v. Principi, 353 F.3d 1369, 1374 
(2004), holding that the Court of Appeals for Veterans Claims 
must "take due account of the rule of prejudicial error."  




II.  Pertinent Laws, Regulations, and Court Precedents.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. § 1131.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

When the Board or the RO has disallowed a claim, it may not 
thereafter be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2006); 38 
C.F.R. § 3.156 (2006).  

New regulations regarding the adjudication of claims to 
reopen a finally decided claim are applicable for claims 
received on or after August 29, 2001.  66 Fed. Reg. at 
45,620.  Since the veteran filed his petition to reopen the 
claim for service connection for a back disorder after August 
29, 2001, the Board will apply these revised provisions.  See 
38 C.F.R. §§ 3.156(a), 3.159(c).  

Under the revised regulations, new evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  


III.  Factual background.

The veteran entered active duty in January 1959.  A clinical 
examination, conducted in January 1959, did not reflect any 
findings of a back disorder.  On the occasion of the 
separation examination in February 1962, the veteran did not 
report any problems with his back; clinical evaluation of the 
spine was normal.  

The veteran's initial claim for service connection for a back 
disorder (VA Form 21-526) was received in January 1993.  
Submitted in support of his claim were records from the 
Social Security Administration (SSA).  In a SSA disability 
determination, dated in July 1979, the veteran was found to 
have been disabled beginning November 30, 1976; it was also 
noted that his disability was due to a strain of the lower 
back.  Among these records is the report of an orthopedic 
evaluation, dated May 25, 1978; at that time, the veteran 
gave the history of bending over on June 1,1973 and hearing a 
pop in his back with recurring low back pain thereafter.  It 
was noted that the veteran also had a past history of 
injuring his back in 1960 while lifting a generator; it 
healed but with occasional episodes of back pain generally 
with prolonged periods of standing over 30 to 40 minutes.  
The pertinent diagnosis was sprain of the low back secondary 
to lifting.  

Also of record is the report of an orthopedic evaluation 
conducted by Dr. Robert M. Chambers, dated June 23, 1978, 
indicating that the veteran was seen for evaluation of his 
complaint of low back pain.  It was noted that the onset of 
lower back pain was from an injury which occurred at work on 
June 1, 1973; it was further noted that, at that time, the 
veteran had worked as a pipe fitter for approximately 9 
years.  It was reported that the veteran had had a previous 
injury to his back while in the military service in 1959 when 
he was carrying a heavy weight; he developed pain in his 
lower back and was fitted with tape to the back and was off 
work for several weeks.  The examiner stated that the 
clinical appearance would be that of a facet syndrome in the 
lumbar spine.  

On the occasion of a VA examination in July 1993, the veteran 
reported injuring his back in service while carrying a 
generator; he was placed on light duty and treated 
conservatively.  The veteran indicated that, since that time, 
he has continued to have discomfort with his low back until 
he was finally diagnosed as having severe generative disc 
disease throughout the entire lumbosacral spinous area.  
Following a physical evaluation, the veteran was diagnosed 
with degenerative disc disease of the lumbosacral spine and 
probable arthritic degeneration of the lumbosacral spine.  

By a rating action in September 1993, the RO denied the 
veteran's claim for service connection for a back disorder.  
The decision was based on a finding that service medical 
records were silent for complaints or clinical findings of a 
back problem, and treatment records indicate that the current 
back problems were due to a work-related injury in 1973.  By 
letter dated in September 1993, the veteran was notified of 
the decision and of his procedural and appellate rights.  He 
did not appeal that decision within one year of the notice 
thereof.  

Received in March 2002 was an application for service 
connection for a back disorder.  Submitted in support of the 
veteran's request to reopen his claim were treatment reports 
from Marcus Daily Memorial Hospital, dated from June 1993 to 
June 2001.  Report of an x-ray study of the lumbar spine, 
dated in August 1994, demonstrated degenerative disk disease 
L5-S1.  Records were also received from Dr. Petty-Moran 
Health, dated from June 1993 to October 2000.  These records 
reflect treatment for several disabilities, including chronic 
low back pain.  

Private treatment reports from Dr. Carolyn Goren, dated from 
January 1993 through June 2001, reflect treatment primarily 
for an unrelated cardiovascular disease.  A July 30, 1997 
progress note reflects an assessment of chronic back pain.  

By a rating action in August 2002, the RO determined that the 
veteran had not submitted new and material evidence 
sufficient to reopen his claim of entitlement to service 
connection for a back disorder.  It was determined that the 
evidence still did not show that his current low back 
disorder began in military service or was caused by an event 
in service.  The veteran did not appeal that decision within 
one year of the notification thereof.  

Received in August 2004 was a request to reopen the claim for 
service connection for a back disorder.  Submitted in support 
of the claim was a statement from G. L. A., dated in April 
2004.  G.L.A. indicated that he was stationed at Fort Sill, 
Oklahoma, at the same time at the veteran; he was assigned to 
help active the 5th Missile BTN 42nd Artillery.  Mr. A. 
indicated that they trained with the equipment and procedures 
every day until they became proficient in delivering accurate 
missiles.  Mr. A. reported that, following a successful day 
of practice firing, while disassembling their equipment, the 
veteran lifted the power supply generator to load onto the 
vehicle and he complained of back pain.  Mr. A. noted that 
the veteran went on sick call to the dispensary for an 
examination; he was thereafter assigned to post driver 
training school.  Mr. A. reported that the veteran continued 
to complain of back pain.  

Also received in August 2004 were treatment reports from Dr. 
David M. Whelehon, dated from April 1986 to December 1999.  
During a clinical visit on April 23, 1986, the veteran 
complained of tightness in between his shoulders in the past 
year.  It was noted that the probable cause of his symptoms 
was a low back injury he sustained in June 1973.  Additional 
VA progress notes were received in December 2004.  A VA 
progress note, dated in June 2002, reflects a past medical 
history of degenerative disease of the back with chronic back 
pain, as a result of which he has been receiving social 
security disability since 1979.  

The veteran was afforded a VA compensation examination in 
March 2006.  At that time, he stated that he initially 
injured his back in 1959 while lifting a generator during 
military service; he stated that stepped into a hole and tore 
the muscles, ligaments, and "soft bone" in his back.  He 
was treated by having the back taped.  The veteran indicated 
that he continued to have back pain.  The veteran stated that 
his back continued to bother him until 1973, when it finally 
"went out."  After that time, he had continuous difficulty 
with his back until he eventually received social security 
disability in 1979.  Following an evaluation of the back, the 
examiner reported a diagnosis of degenerative disc disease, 
lumbar spine.  The examiner noted that the veteran's 
separation examination was negative for report of back pain; 
and, examination of the spine was normal.  The examiner 
further noted that the veteran was discharged in 1962, and 
was employed an additional 11 years in fields requiring 
frequent bending, twisting, and heavy lifting without 
documentation of continuous medical intervention or back 
pain.  He does have a documented developmental abnormality of 
spinal bifida occulta.  The examiner stated that it appeared 
less likely as not that the veteran's degenerative disk 
disease, with a spurring in the lumbar spine, was caused by 
or due to injury sustained during service, after which the 
veteran was able to work an additional 11 years performing 
work including heavy lifting and frequent bending.  

Of record is a lay statement from [redacted], dated in April 
2006, indicating that she knew the veteran prior to his 
enlistment in January 1959; she stated that he informed her 
of his back injury in the summer of his first year on active 
duty.  She noted that they were married in March 1960 and 
later moved to Fort Lawton, Oklahoma where they lived until 
he was discharged from service in 1962.  She noted that, 
during his period of service, the veteran experienced 
physical pain and limitations directly related to his injury 
in 1959.  Ms. [redacted] related that the veteran suffered another 
back injury in 1973; thereafter, he was forced to leave his 
job because of the progression of pain and the type of work 
he was required to perform.  

At his personal hearing in July 2006, the veteran testified 
that he initially injured his back in service in May or June 
1959, while participating in testing for a missile.  The 
veteran explained that they were loading the equipment and he 
was carrying a generator that was placed on his back; he 
stated that he started going down a hill when he stepped into 
a hole and was thrown off balance and wrenched his back.  The 
veteran indicated that he went to the dispensary where his 
back was taped up and he subsequently returned for heat 
treatments.  The veteran reported having recurring back 
problems after his discharge from service.  The veteran 
indicated that he received regular treatment for his back 
after service until 1973 when he reinjured his back and 
eventually had to stop working.  


IV.  Legal analysis-N&M-S/C for a low back disorder.

As noted above, service connection for a low back disorder 
was previously addressed in a rating action in September 
1993.  At that time, the evidence included the service 
medical records, the veteran's claim, private treatment 
reports, and result of a VA examination conducted in July 
1993.  In September 1993, the RO denied the claim on a 
finding that a back problem was not shown in service, and 
treatment records indicated that current problems resulted 
from a work-related injury in 1973.  The veteran was informed 
of the determination and of the right to appeal; the veteran 
did not perfect a timely appeal of the decision, and it 
became final.  

Subsequently, in August 2002, the RO determined that private 
treatment reports, which showed treatment for a low back 
disorder, did not constitute new and material evidence 
sufficient to reopen the claim.  The veteran was informed of 
the determination and of the right to appeal; the veteran did 
not perfect a timely appeal of the decision, and it became 
final.  

Since the above decision, the veteran has applied to reopen 
the claim.  In this regard, the veteran has submitted a 
"buddy" statement who reported witnessing the inservice 
injury, following which the veteran complained of back pain 
and was treated at the dispensary.  This statement is neither 
cumulative nor redundant of the evidence previously of 
record.  This statement supports the veteran's assertions 
that he sustained a back injury while carrying a generator in 
service.  Therefore, this statement is new and material and 
reopening of the claim is in order.  The evidence received 
after August 2002 is presumed credible for the purposes of 
reopening the veteran's claim unless it is inherently false 
or untrue, or it is beyond the competence of the person 
making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 
(1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See 
also Robinette v. Brown, 8 Vet. App. 69, 75-76.  

The Board finds that the received evidence is both new and 
material.  In the instant case, the additional evidence 
includes an eyewitness account of the inservice injury to the 
back.  The Board accepts the lay statement as satisfactory 
evidence of a back injury in service.  No such evidence was 
of record at the time of the prior denial.  Based upon the 
reasoning of the prior denial, finding that there was no 
evidence of a back injury or back problems in service, the 
lay statement is relevant and establishes a previously 
unestablished fact and, therefore, new and material.  
Accordingly, the veteran's claim of entitlement to service 
connection for a low back disorder is reopened.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  

Having reopened the veteran's claim, the Board will now 
determine whether the preponderance of the evidence is 
against the claim.  The evidence currently shows that the 
veteran's has a back disability, diagnosed as degenerative 
disc disease of the lumbar spine.  The veteran has presented 
lay evidence of continuity of symptoms.  Clearly, a layman is 
competent to report pain and that pain has continued since a 
particular event.  Other evidence also tends to confirm 
continuity.  In May 1978, he reported a history of a 1960 
injury, which had healed but with occasional episodes of pain 
generally associated with prolonged periods of standing.  
When seen in June 1978, the veteran presented a history of 
injury in 1959, which required taping and being off work for 
several weeks.  It was established for treatment purposes 
that from that time on, if he stood or did some other strain, 
he would develop lower back pain, but it was never as 
persistent as it was now.  

This evidence tends to establish a continuing problem since 
service with a recent exacerbation rather than an inter-
current cause.

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. See Caluza v. Brown, 7 
Vet.App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet.App. 
247, 253 (1999); 38 C.F.R. § 3.303.  Under § 3.303(b), an 
alternative method of establishing the second and/or third 
Caluza element is through a demonstration of continuity of 
symptomatology.  See Savage, 10 Vet.App. at 495-97; see also 
Clyburn v. West, 12 Vet.App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of postservice continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the postservice symptomatology.  Savage, 10 Vet.App. at 495-
96; see Hickson, 12 Vet.App. at 253 (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

Significant in caselaw is that lay persons are not competent 
to opine as to medical etiology or render medical opinions.  
See Grover v. West, 12 Vet.App. 109, 112 (1999); Espiritu v. 
Derwinski, 2 Vet.App. 492, 494 (1992).  Lay testimony is 
competent, however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet.App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet.App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet.App. at 494-95 
(lay person may provide eyewitness account of medical 
symptoms).  The Court has emphasized that "symptoms, not 
treatment, are the essence of any evidence of continuity of 
symptomatology."  Savage, 10 Vet.App. at 496 (citing Wilson 
v. Derwinski, 2 Vet.App. 16, 19 (1991)).  Once evidence is 
determined to be competent, the Board must determine whether 
such evidence is also credible.  See Layno, supra 
(distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  

The veteran's statements advanced in 1978 were for treatment 
purposes and unrelated to a claim for VA benefits.  The 
statements are competent, credible and probative.  The 
veteran's own lay statements advanced for treatment purposes 
establishes continuity of symptomtology.   Therefore, service 
connection is granted.




ORDER

The application to reopen a claim of entitlement to service 
connection for a low back disorder is granted.  

Service connection for a low back disorder is granted.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


